DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1-2 and 5-7 under 102 and claims 3-4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hori et al (JP-2005206458-A) and Jiao et al (US-20150344346-A1).
	Applicant corrected Fig. 12a to add details to improve understanding of the disclosed invention. Applicant amends claims 3 and 4 to clarify structural details of the invention. Applicant cancels claim 2 and adds punctuation to claim 6. Examiner approves of these actions.
	Applicant amends claim 1 to include details of the delivery module and chamber including a chamber door. Adding separate furnace chamber sections separated by doors is well-known in the art; Examiner provides separate by modifying the original rejection under Hori et al (JP-2005206458-A) with Jiao et al (US-20150344346-A1). 
	Applicant amends claim 3 to clarify structural details of the holder and tool of the bending mould. The limitation “the holder and the tool forming the contact surface of said one of the first bending mould and the second bending mould” separates the holder and tool from the tool taught by Siskos (US-7437892-B2) or Mumford et al (US-5900034-A) from the previous Office Action’s 103 rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (JP-2005-206458-A), and further in view of Jiao et al (US-20150344346-A1)
Regarding Claim 1, Hori teaches of a method for bending glass plates: glass plate is heated near the softening point [0005, (1)], securing the pane against the first mold and positioning a press frame to a location associated with the first mold ([0051], preforming), transporting the pane on the press frame to directly below the second mold [0053, and securing the pane against the second mold ([0054], main molding), wherein the press frame is attached to carrier (shuttle 86) introduced to the bending zone (positioning zone 14) by delivery module (rail 70) that moves laterally between the first and second bending molds ([0036], Fig. 1-5).
Fig. 1 of Hori shows separate sections heating furnace 12 and positioning zone 14 [0016], reading on delivery chamber hollow space, with walls separating from an external environment [0026]. Hori teaches of an embodiment in which a furnace door opens to allow the formed glass plate to exit their bending zone [0055]. Hori is silent on their delivery chamber explicitly having a chamber door to the bending zone. In the same field of endeavor, Jiao teaches of doors for each furnace chamber sections for easier maintenance of each section and to have distinct temperatures per section [0052]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the furnace of Hori to have distinct furnace chamber sections with doors to regulate temperature of the delivery chamber and bending zone as the delivery module moves the glass plate.

Regarding Claim 5, according to modified Hori of Claim 1, Hori teaches of piston 258/cylinder device 256 (Fig. 10, [0073]) that move up and down to provide extra support to shuttle legs 66.

Regarding Claim 6, according to modified Hori of Claim 1, Hori teaches of vacuum-sucking preformed glass G by the preforming mold 72 [0076], similarly to molding surface 89 of main molding mold 88 [0038].

Regarding Claim 7, according to modified Hori of Claim 1, Hori teaches of tempering glass plate G [0015] following the bending operation. Quench shuttle 94 receives glass plate G from molding mold 88 to quench ring 97 location [0041]. Glass plate G continues to catch member 98 with air floating device 104 and stopper 106 [0045], reading on second tempering frame position.





Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Mumford et al (US-5900034-A) is closest prior art that reads on the tool and holder introduced in claim 3 in which Mumford describes a mold changing system. Mumford’s system does not teach of “the second bending mould is transported on the carrier”. Mumford’s upper mold is changed using a separate carrier to the one holding the one of that holds the glass plate. 
Caswell et al (WO-9926890-A1) teaches a similar setup to Mumford the changes the upper mold, however the lower mold is conveyed on rollers. The upper mold is not transported on the same carrier as the one that transports the glass plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5925162-A and US-6032491-A Nitschke et al teaches additional detachable connectors and latch members to easily change molds
US-20150315058-A1 Ota teaches of buffer member on the frame support that makes contact with the bending mold and travel on the carrier that reads on tool
US-8256244-B2 Imaichi et al largely reiterates prior art taught by Hori incorporating more than one bend, and a memory device to control actuators and position displacement to accomplish the method

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741